Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 1 of 8 Page ID #:936




 1                                                                                                      O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   ITG BRANDS, LLC,                                     Case № 2:21-cv-00818-ODW (PVCx)
12                         Plaintiff,
13                                                        ORDER DENYING MOTION TO
            v.
                                                          DISMISS DILUTION CLAIM [22]
14   CAPNA INTELLECTUAL,
15
                           Defendant.
16
17                                      I.      INTRODUCTION
18          Defendant Capna Intellectual moves to dismiss the third cause of action,
19   trademark dilution, from Plaintiff ITG Brands, LLC’s First Amended Complaint
20   (“FAC”). (Mot. to Dismiss Dilution Claim (“Motion” or “Mot.”), ECF No. 22.) The
21   matter is fully briefed. (See Opp’n, ECF No. 32; Reply, ECF No. 36.) For the reasons
22   discussed below, the Motion is DENIED.1
23                                   II.        BACKGROUND2
24          ITGB is the third-largest tobacco company in the United States, and it sells
25   cigarettes under the brand “KOOL.”               (FAC ¶ 8.)       ITGB owns U.S. Trademark
26
     1
27      The Court deems the Motion appropriate for decision without oral argument and hereby
     VACATES the hearing set therefor. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
28     For purposes of this Rule 12 Motion, the Court takes all of ITGB’s well-pleaded allegations as true.
     See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 2 of 8 Page ID #:937




 1   Registration Nos. 508,538, 747,482, and 2,218,589 (together, the “KOOL Marks”), as
 2   well as U.S. Trademark Registration Nos. 2,578,658, and 2,617,994 (together, the
 3   “KOOL OOs”), for use in connection with cigarettes:
 4
                      Registration No.                    Mark
 5
                                     508,538
 6                           (stylized word)
 7                                 747,482
                               (word mark)               KOOL
 8
 9                                 2,218,589
                             (stylized word)
10
11                                2,578,658
                                      (logo)
12
13                                2,617,994
                                      (logo)
14
15   (Id. ¶ 16.) ITGB alleges that the interlocking OOs in the KOOL logo symbolize the
16   “fusion of tobacco and menthol” and are “a central part of the KOOL Marks.” (Id.
17   ¶¶ 10–11.)
18          Since ITGB acquired the KOOL Marks and the KOOL OOs in 2015, it has
19   spent millions of dollars per year advertising the marks, and it has sold over a billion
20   packs of KOOL cigarettes in total, with sales steadily increasing. (Id. ¶¶ 14–15.)
21   ITGB alleges that the KOOL Marks and KOOL OOs are widely recognized by the
22   consuming public as source-identifying for KOOL cigarettes, and that its marks
23   obtained fame before Capna began its alleged conduct. (Id. ¶¶ 21–22.)
24          Capna sells cannabis goods using the following marks, referred to in this Order
25   respectively as the “BLOOM Mark” and “BLOOM OOs”:
26
27
28   (Id. ¶ 24.)



                                                2
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 3 of 8 Page ID #:938




 1         ITGB alleges that the goodwill in the KOOL Marks and KOOL OOs is
 2   tarnished by Capna’s use of the BLOOM Mark and BLOOM OOs. For instance,
 3   some of Capna’s products contain more than 0.3% tetrahydrocannabinol (“THC”),
 4   which makes them illegal under federal law. (Id. ¶¶ 28–29.) Also, in July 2018,
 5   Capna voluntarily recalled some of its products because they were found to contain
 6   the pesticide myclobutanil, which poses health risks and violates standards set by the
 7   California Bureau of Cannabis Control (“BCC”). (Id. ¶ 32.) In general, ITGB alleges
 8   that the cannabis industry lacks regulation and that the FDA has not evaluated “the
 9   dangerous side effects or other safety concerns” associated with using cannabis
10   products. (Id. ¶¶ 28–31.)
11         Capna also makes smoking products that are not illegal under federal law. On
12   February 7, 2016, Capna filed U.S. Trademark App. No. 86/900,003 for registration of
13   the BLOOM Mark, for use in connection with “cartridges sold filled with chemical
14   flavorings in liquid form for electronic cigarettes.” (Id. ¶ 34.) And on September 12,
15   2019, Capna filed U.S. Trademark App. Nos. 88/614,465 and 88/614,491, for
16   registrations of the BLOOM Mark and BLOOM OOs, respectively, for use in
17   connection with “[e]lectronic cigarettes and oral vaporizers for smokers for use with
18   cannabis oil extracts containing CBD derived from hemp containing no more than
19   0.3 percent THC . . . ; [e]lectronic cigarettes pre-filled with cannabis oil . . . containing
20   no more than 0.3 percent THC . . . ; [and c]artridges pre-filled with cannabis oil
21   extracts . . . containing no more than 0.3 percent THC.” (Id. ¶ 35.)
22         On December 3, 2020, ITGB sent Capna a cease and desist letter that “was
23   expressly limited to [Capna’s] use of the interlocking ‘OO’s, which are central to the
24   KOOL Marks, and not directed to [Capna’s] use of the mark BLOOM per se.”
25   (Id. ¶ 37.) The letter was apparently unsuccessful, as ITGB filed this action a couple
26   months later on January 28, 2021. (See Compl., ECF No. 1.) Capna moved to
27   dismiss the initial Complaint. (Mot. Dismiss Compl., ECF No. 16). ITGB then filed
28   the FAC, alleging five causes of action for: (1) trademark infringement under




                                                   3
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 4 of 8 Page ID #:939




 1   15 U.S.C. § 1114; (2) false designation of origin under 15 U.S.C. § 1125(a);
 2   (3) trademark dilution under 15 U.S.C. § 1125(c); (4) violation of California Business
 3   and Professions Code sections 17200, et seq. (“UCL”); and (5) declaratory judgment
 4   of non-registrability pursuant to 28 U.S.C. §§ 2201–2202, (see FAC ¶¶ 51–98). Now,
 5   Capna moves to dismiss the third cause of action for trademark dilution. (See Mot.)
 6                            III.        LEGAL STANDARD
 7         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 8   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 9   theory. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988). A
10   complaint need only satisfy the minimal notice pleading requirements of
11   Rule 8(a)(2)—a short and plain statement of the claim. Porter v. Jones, 319 F.3d 483,
12   494 (9th Cir. 2003). But factual “allegations must be enough to raise a right to relief
13   above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
14   That is, the complaint must “contain sufficient factual matter, accepted as true, to state
15   a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
16   (2009) (internal quotation marks omitted).       Testing the plausibility standard is a
17   “context-specific task that requires the reviewing court to draw on its judicial
18   experience and common sense.” Id. at 679. A court is generally limited to the
19   pleadings and must construe all “factual allegations set forth in the complaint . . . as
20   true and . . . in the light most favorable” to the plaintiff.     Lee, 250 F.3d at 679.
21   However, a court need not blindly accept conclusory allegations, unwarranted
22   deductions of fact, or unreasonable inferences. Sprewell v. Golden State Warriors,
23   266 F.3d 979, 988 (9th Cir. 2001).
24         A court dismissing a complaint should provide leave to amend if the complaint
25   could be saved by amendment.         Manzarek v. St. Paul Fire & Marine Ins. Co.,
26   519 F.3d 1025, 1031 (9th Cir. 2008); see also Fed. R. Civ. P. 15(a)(2) (“The Court
27   should freely give leave when justice so requires.”). Reasons to deny leave to amend
28   include “bad faith, undue delay, prejudice to the opposing party, and/or futility.”




                                                 4
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 5 of 8 Page ID #:940




 1   Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (quoting William O. Gilly
 2   Enters. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th Cir. 2009)); see also Foman v.
 3   Davis, 371 U.S. 178, 182 (1962). “A party cannot amend pleadings to ‘directly
 4   contradict an earlier assertion made in the same proceeding.’” Airs Aromatics, LLC v.
 5   Op. Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014)
 6   (brackets omitted) (quoting Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)).
 7                                IV.       DISCUSSION
 8         Capna moves to dismiss only the dilution claim.           “Dilution refers to the
 9   whittling away of the value of a trademark when it’s used to identify different
10   products.” Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 903 (9th Cir. 2002)
11   (internal quotation marks omitted). To prevail on a claim of trademark dilution, a
12   trademark owner must show that (1) the mark is famous; (2) the defendant is making a
13   commercial use of a mark in commerce; (3) the defendant’s use began after the mark
14   became famous; and (4) the defendant’s use of the mark is “likely to cause dilution by
15   blurring or dilution by tarnishment of the famous mark, regardless of the presence or
16   absence of actual or likely confusion, of competition, or of actual economic injury.”
17   15 U.S.C. § 1125(c)(1); see Levi Strauss & Co. v. Abercrombie & Fitch Trading Co.,
18   633 F.3d 1158, 1169 (9th Cir. 2011).
19         Here, Capna argues that (1) the KOOL OOs cannot be diluted because they are
20   not famous, and (2) the KOOL Marks are not likely to be diluted by use of the
21   BLOOM Mark or the BLOOM OOs because the parties’ marks are not sufficiently
22   similar. (See Mot.) The Court addresses these issues in turn.
23   A.    Fame of the KOOL OOs
24         First, Capna argues that even if the KOOL Marks are famous, the KOOL OOs
25   on their own are not famous. (Mot. 3–8.) Capna notes that ITGB never uses the
26   KOOL OOs in isolation, and although prior courts may have found that the KOOL
27   Marks are famous, those cases considered the fame of the KOOL Marks, not the
28




                                                5
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 6 of 8 Page ID #:941




 1   KOOL OOs in isolation. (Id. at 4.) Because the KOOL OOs are not famous on their
 2   own, Capna contends, they cannot be diluted.
 3         For purposes of a dilution claim, “a mark is famous if it is widely recognized by
 4   the general consuming public of the United States as a designation of source of the
 5   goods or services of the mark’s owner.” 15 U.S.C. § 1125(c)(2)(A); see Blumenthal
 6   Distrib., Inc. v. Herman Miller, Inc., 963 F.3d 859, 870 (9th Cir. 2020). “Niche fame,”
 7   or in other words, “fame within only a limited geographic area or a specialized market
 8   segment,” is not enough to make a claim for protection against dilution.           See
 9   Blumenthal, 963 F.3d at 870 (internal quotation marks omitted).        In determining
10   whether a mark is famous, courts “may consider all relevant factors,” including:
11         (i)     The duration, extent, and geographic reach of advertising and
12                 publicity of the mark, whether advertised or publicized by the
                   owner or third parties.
13
           (ii)    The amount, volume, and geographic extent of sales of goods or
14                 services offered under the mark.
15         (iii)   The extent of actual recognition of the mark.
16         (iv)    Whether the mark was registered under the Act of March 3, 1881,
17                 or the Act of February 20, 1905, or on the principal register.
18   15 U.S.C. § 1125(c)(2)(A).      “Whether a mark is famous under the [Trademark
19   Dilution Revision Act] is a factual question . . . .” Coach Servs., Inc. v. Triumph
20   Learning LLC, 668 F.3d 1356, 1373 (Fed. Cir. 2012).
21         Here, ITGB maintains that its pleadings are sufficient and that Capna is
22   improperly arguing the merits of fame at the pleading stage. The Court agrees.
23   Although the FAC certainly leaves some questions unanswered, ITGB alleges that it
24   has used both the KOOL Marks and the KOOL OOs on its packaging since 2015,
25   during which time it sold over a billion packs of KOOL cigarettes and spent several
26   millions of dollars per year in advertising both types of marks. (FAC ¶¶ 14–15.)
27   ITGB alleges that both the KOOL Marks and the KOOL OOs are widely recognized
28   by the general consuming public as source identifying for KOOL cigarettes, and that




                                                 6
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 7 of 8 Page ID #:942




 1   the KOOL OOs are registered on the principal register. (Id. ¶¶ 21–22.) Drawing all
 2   inferences in favor of ITGB, these allegations set out a plausible claim that the
 3   KOOL OOs are famous. See 15 U.S.C. § 1125(c)(2)(A).
 4         To be sure, Capna raises an interesting argument—ITGB groups together the
 5   KOOL Marks and KOOL OOs in the FAC as if they share the same characteristics,
 6   when they do not. (Mot. 3.) Indeed, it may turn out that the KOOL Marks are famous
 7   while the KOOL OOs are not. Regardless, the issue with Capna’s Motion is that it
 8   challenges the veracity of ITGB’s pleadings by raising factual doubts, e.g., how much
 9   of the alleged advertising expenditures, sales numbers, and widespread recognition are
10   attributable to the KOOL OOs as opposed to the KOOL Marks? These questions will
11   need to be answered, but not necessarily at the pleading stage. Taking all factual
12   allegations as true, ITGB adequately alleges that the KOOL OOs are famous.
13   B.    Likelihood of Dilution of the KOOL Marks
14         Next, Capna argues that the KOOL Marks are not likely to be diluted by the
15   BLOOM Mark because the KOOL Marks and BLOOM Mark are “patently
16   dissimilar.” (Mot. 9.) Specifically, Capna argues that the words KOOL and BLOOM
17   are entirely different words, and that ITGB uses green and blue packaging while
18   Capna uses red packaging. (Id.)
19         “Whether a defendant’s mark creates a likelihood of dilution is a factual
20   question.” Visa Int’l Serv. Ass’n v. JSL Corp., 610 F.3d 1088, 1090 (9th Cir. 2010).
21   “‘Dilution by blurring’ is association arising from the similarity between a mark . . .
22   and a famous mark that impairs the distinctiveness of the famous mark.” 15 U.S.C.
23   § 1125(c)(2)(B) (emphasis added). “‘Dilution by tarnishment’ is association arising
24   from the similarity between a mark . . . and a famous mark that harms the reputation
25   of the famous mark.” Id. § 1125(c)(2)(C) (emphasis added).
26         Here, although likelihood of dilution is a factual question, Capna argues that the
27   KOOL Marks and the BLOOM Mark are so dissimilar that any allegation of
28   likelihood of dilution is implausible. (Mot. 8–9.) The Court disagrees. Even though




                                                7
Case 2:21-cv-00818-ODW-PVC Document 47 Filed 06/03/21 Page 8 of 8 Page ID #:943




 1   KOOL and BLOOM are obviously different words, and ITGB may use green and blue
 2   packaging while Capna uses red packaging, those elements do not provide the sole
 3   bases for ITGB’s claim. Rather, ITGB takes issue with Capna’s use of interlocking
 4   OOs within and alongside the name BLOOM, and with how similar the BLOOM OOs
 5   and KOOL OOs appear while being used in connection with related goods. (See, e.g.,
 6   FAC ¶ 26.) As ITGB and Capna both sell smoking products, it is plausible that
 7   consumers might mistakenly believe that KOOL cigarettes and BLOOM cannabis
 8   products originate from the same source based on the shared use of nearly identical
 9   interlocking OOs in the middle of each brand’s respective logos. See J & J Snack
10   Foods Corp. v. McDonald's Corp., 932 F.2d 1460, 1462-63 (Fed. Cir. 1991) (“A
11   family of marks is a group of marks having a recognizable common characteristic,
12   wherein the marks are composed and used in such a way that the public associates . . .
13   the common characteristic of the family, with the trademark owner.”). Thus, ITGB
14   adequately alleges a similarity between the KOOL Marks and the BLOOM Mark that
15   is sufficient to maintain a claim for dilution.
16                                     V.    CONCLUSION
17         In summary, Capna fails to raise valid grounds for dismissing ITGB’s dilution
18   claim. Accordingly, Capna’s Motion to Dismiss is DENIED. (ECF No. 22.) Capna
19   shall file its answer to the FAC pursuant to Rule 12(a)(4)(A).
20
21         IT IS SO ORDERED.
22
23         June 3, 2021
24                                 ____________________________________
25                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
26
27
28




                                                  8
